      Case 3:19-cr-00452-X Document 46 Filed 12/20/19               Page 1 of 4 PageID 118



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
 v.                                              §              DOCKET NO. 3:19-CR-00452-X
                                                 §
 BRIAN CARPENTER                                 §

        DEFENDANT’S MOTION FOR PRESERVATION AND PRODUCTION OF
              GOVERNMENT AGENTS’ RAW INTERVIEW NOTES

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Defendant Brian Carpenter, by and through his undersigned counsel,

 and respectfully moves the Court for an Order directing the Government to: (a) preserve all raw

 interview notes created during the course of its investigation, and (b) produce copies of any

 such notes to the defense, no later than thirty days prior to trial. As a matter of practice,

 Government agents only record interviews by handwritten notes, which are later transcribed

 into more formal reports. This request is made pursuant to the Fifth and Sixth Amendments of

 the United States Constitution, Fed. R. Crim. P. 16 and 26.2, and 18 U.S.C. § 3500.

         This motion is made on the grounds that, as of 2019, federal government agents still do not

record the interviews they conduct by video or audio means, but instead record their interviews

only via handwritten notes, which are later transcribed into more formal reports. Accordingly, the

agents’ raw notes, which are the only records produced contemporaneously with the actual

interview, are often the best and most accurate record of precisely what was or was not said by a

witness or interviewee.

         As such, the Defendant respectfully moves the Court to order the Government to: (a)

preserve the following requested items, and (b) to produce, no later than thirty days prior to trial,

copies of the following requested items:


Defendant’s Motion for Preservation and Production of Government Agents’ Raw Interview Notes
Page 1 of 4
   Case 3:19-cr-00452-X Document 46 Filed 12/20/19                Page 2 of 4 PageID 119



       (1) any statement, whether in writing or verbal, however recorded, and whether signed or

unsigned, made by Defendant Brian Carpenter;

       (2) any statement, whether in writing or verbal, however recorded and whether signed or

unsigned, of any witness the Government intends to call to testify; and

       (3) any raw interview notes made during the interview of any defendant, witness, or

potential witness in this matter.

         WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully prays that this

 motion be in all things GRANTED.




Defendant’s Motion for Preservation and Production of Government Agents’ Raw Interview Notes
Page 2 of 4
   Case 3:19-cr-00452-X Document 46 Filed 12/20/19             Page 3 of 4 PageID 120



                                           Respectfully submitted,


                                            /s/ Daniel K. Hagood, P.C.          K

                                           DANIEL K. HAGOOD, P.C.
                                           Texas Bar No. 08698300
                                           2515 McKinney Avenue
                                           Chateau Plaza, Suite 940
                                           Dallas, Texas 75201
                                           214.720.4040 telephone
                                           214.237.0905 facsimile
                                           dhagood@sorrelshagood.com

                                           ROBERT T. JARVIS
                                           Texas Bar No. 10586500
                                           Jarvis & Hamilton Law Firm
                                           123 West Houston Street
                                           Sherman, TX 75090
                                           903-892-8500 telephone
                                           903-892-8550 facsimile
                                           bob@jarvishamilton.com

                                           ALEXANDRA HUNT
                                           Texas Bar No. 24095711
                                           2515 McKinney Avenue
                                           Chateau Plaza, Suite 940
                                           Dallas, Texas 75201
                                           214.720.4040 telephone
                                           214.237.0905 facsimile
                                           ahunt@sorrelshagood.com

                                           COUNSEL FOR DEFENDANT CARPENTER




Defendant’s Motion for Preservation and Production of Government Agents’ Raw Interview Notes
Page 3 of 4
   Case 3:19-cr-00452-X Document 46 Filed 12/20/19                Page 4 of 4 PageID 121



                             CERTIFICATE OF CONFERENCE

       I hereby certify that I have attempted to confer with USDOJ Trial Attorney Brynn Schiess

regarding the foregoing motion, but have not yet been able to do so. Accordingly, the foregoing

motion is submitted on the presumption that she is opposed to the filing of same. I further certify

that I have conferred with counsel of record for Defendant Hawrylak regarding the foregoing

motion and that he is unopposed to the filing of same.

                                              /s/ Daniel K. Hagood            K
                                             DANIEL K. HAGOOD, P.C.


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of December, 2019, a true and correct copy of the

foregoing motion was filed with the Clerk of the Court for the United States District Court,

Northern District of Texas using the electronic case filing system, which provides for service upon

all counsel of record.

                                              /s/ Daniel K. Hagood            K
                                             DANIEL K. HAGOOD, P.C.




Defendant’s Motion for Preservation and Production of Government Agents’ Raw Interview Notes
Page 4 of 4
